Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a guilty plea of attempted burglary in the third degree in satisfaction of an indictment charging him with burglary in the third degree and grand larceny in the fourth degree. Defendant’s challenge to the sufficiency of the plea colloquy is unpreserved for our review because defendant failed to move to withdraw his guilty plea or vacate the judgment of conviction (see, People v Lopez, 71 NY2d 662, 665; People v Harris, 233 AD2d 959, lv denied 89 NY2d 1094). In any event, the record establishes that defendant knowingly and voluntarily entered his plea following a sufficient inquiry by County Court, during which defendant admitted all the essential elements of the crime to which he pleaded guilty (see, People v Sloan, 228 AD2d 976, lv denied 88 NY2d 994).
By failing to controvert the allegations in the second felony offender statement at the time of sentencing, defendant also failed to preserve for our review his contention that he was improperly sentenced as a second felony offender (see, People v Smith, 73 NY2d 961, 962-963; People v Russell, 234 AD2d 979, lv denied 89 NY2d 988). We reject the contention of defendant that he was deprived of effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Genesee County Court, Morton, J.—Attempted Burglary, 3rd Degree.) Present—Green, J. P., Pine, Wisner, Balio and Fallon, JJ.